Citation Nr: 1826139	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active duty service from December 1981 to December 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded by the Board in March 2015.  In June 2015, the Veteran testified before a Veteran's Law Judge (VLJ) during a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file.  The VLJ who held the hearing is no longer employed by the Board.  The Veteran indicated by February 2017 letter that he does not desire an additional Board hearing.  Notwithstanding, this testimony has been reviewed by the undersigned.

The appeal was remanded in August 2017 for additional development, which has been completed. 


FINDING OF FACT

The Veteran does not have any residuals of a TBI in service and has not at any time during the pendency of this claim; and his currently diagnosed migraine headaches were not present in service or until many years thereafter, and are not etiologically related to any incident of his active military service, including a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI, including headaches, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including an organic disease of the nervous system (such as migraine headaches), may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from residuals of TBI, including headaches, as a result of head trauma incurred in service.  At his March 2015 Board hearing, the Veteran testified that following his in-service 1983 head injury, he experienced headaches, anxiety, mood swings, behavioral problems and dizziness, along with drug and alcohol problems.   

In support of his claim, the Veteran submitted witness statements in 2009 from his siblings and mother who reported that they witnessed a change in the Veteran's behavior after he returned from service, and which they attributed to the head injury.  Reportedly, after the in-service head injury he complained of headaches and exhibited changes in behavior, including inability to focus and irritability.  

The Board finds that the Veteran does not have any residuals of a TBI and has not at any time during the appeal period.  Although the evidence establishes that he sustained a head injury during his active duty service, the evidence also clearly establishes that the condition resolved and has not resulted in any residual disability.  

Here, a relevant in-service head injury clearly has been established.  The service treatment records confirm that in March 1983 he was seen at emergency room for blunt trauma to the bridge of the nose incurred when he hit his head against a tank seat.  There was no loss of consciousness or swelling.  The Veteran required five sutures for a one and a half centimeters laceration between his eyes.  Nasal imaging studies were negative.  

The Veteran, who was ambulatory, was diagnosed with a superficial laceration and returned to duty.    

In an April 1986 report of medical history the Veteran denied a history of head injury, or frequent or severe headaches.  His head was clinically evaluated as normal.  

VA treatment records from 2003 through 2008 do not contain any complaints of headaches and the Veteran was noted to be normacephalic without trauma.  

Complaints of chronic headaches along with back pain were initially noted after 2009.  In May 2011 the Veteran reported that while on  active duty he had an accident while working in a tank.  

He described being knocked unconscious and placed on bedrest for two weeks.  

The Veteran was diagnosed with migraines in June 2011.  He noted a history of headaches for 25 to 30 years.  

It is important for the Veteran to understand that it is not enough merely to show relevant injury in service since there equally has to be chronic (meaning permanent) disability owing to that injury.  Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.:).  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Thus, despite the documented head injury in service, residuals of TBI, including headaches, were not shown in service, and an organic disease of the nervous system was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim.

The weight of the post-service evidence, however, establishes that the Veteran has not had any residuals of a TBI at any time during the pendency of this claim.

On VA TBI examination in May 2010, the Veteran reported that he was working on a spring loaded tank seat, and got hit in the head between the eyes.  He related loss of consciousness with memory loss immediately after the event.  Reportedly, he was treated and released to active duty two days later, with light duty for two weeks.  The Veteran reported onset of headaches while hospitalized.  

Currently, he described daily intermittent headaches lasting up to 24 hours and affecting the entire head.  Liquor and aspiring helped decrease the pain.  He rated the pain as 8 to 9 out of 10.  He described dizziness associated with migraine headaches lasting one to two seconds twice a month.  There was no doctor prescribed bedrest or incapacitating episodes due to your headaches during the previous 12 months.  The Veteran denied a history of weakness or paralysis, fatigue, malaise, mobility, balance, devices needed to assist walking, speech or swallowing difficulties, specific type of problem, bowel problems, bladder problems, erectile dysfunction, sensory changes, seizures, hypersensitivity to sound or light, symptoms of autonomic dysfunction, endocrine dysfunction, cranial nerve dysfunction, decreased sense of taste or smell, neurobehavioral symptoms, no memory  impairment, vision problems, or hearing problems.  

The examiner noted no impairment of memory, consciousness, attention, concentration, or executive functions.  The Veteran's judgment was normal.  His social interactions were routinely appropriate.  The Veteran was orientated to person, time, place, and situation.  His motor activity was normal.  Visual spatial orientation was normal.  No other cognitive or psychiatric impairment was noted.  There was no ocular impairment as a result of TBI.  While he Veteran endorsed headaches, his symptoms did not interfere with work, activities of daily living, family, or other close relationships.  The Veteran remained employed at a construction project.  

The examiner diagnosed mild traumatic brain injury, resolved without residuals, providing evidence against this claim. 

The examiner also diagnosed cepahlgia of unknown etiology and noted that the evidence did not support a chronic recurring or persistent ceephalgia as a residual of mild TBI.  Finally, the examiner noted a superficial laceration over the bridge of the nose, with no functional limitations.  

The VA examiner therefore did not find any present-day disability that is associated with the head injury that occurred during the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Although the record includes a diagnosis of migraine headaches, initially noted after 2009 and diagnosed in 2011, there is no competent evidence attributing this condition to the head injury in service.  In fact, to the contrary, the May 2010 VA examiner provided an opinion against any such link between the Veteran's headaches and a TBI or any other injury during his service, and there equally is no record of any chronic headache disorder until many years after the Veteran's discharge from service.  Consequently, there is no presumption of service incurrence.  

The Board finds the opinion of the VA examiner in May 2010 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran does not suffer from residuals of TBI.  The physician's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran suffers from any chronic residuals of the in-service head injury, including headaches.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his in-service head trauma resulted in no chronic residuals, including a headache disorder.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board can not ignore such evidence.   

Accordingly, the opinion is of significant probative value.  Significantly, there is no competent medical opinion of record linking the current lumbar spine disability to service.

The Board has considered the statements from the Veteran and family members asserting that his current headaches, and other symptoms including anxiety, mood swings, behavioral problems and dizziness, had onset in service.  The Veteran, his siblings and his mother, are certainly competent to report as to the observable symptoms he experiences and their history, but they cannot diagnose TBI or any residuals thereof because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his in-service head injury is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Additionally, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds such statements inconsistent with the overall record.  Although the Veteran now claims a history of continuous symptoms of headaches and related cognitive complaints since active duty, the service treatment records fail to support his contentions.  There is no evidence the Veteran was hospitalized due to head trauma in service, or that he was admitted for loss of consciousness in March 1983.  The service treatment records show his head injury was treated with sutures and there is no indication he experienced any accompanying symptoms consistent with a TBI at any time during his service, (while noting other problems, clearly indicating the Veteran's willingness to address problem he had in service with medical provides at that time).  

Additionally, in an April 1986 report of medical history the Veteran denied a history of head injury, providing factual evidence against his own claim, or frequent or severe headaches, and his head was clinically evaluated as normal.  

Also significant is the fact that the medical evidence from 2003 through 2009, the period preceding the current claim for VA benefits, contains no complaints associated with residuals of TBI, including headaches.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Based on the contents of the Veteran's service and post-service records and inconsistencies in his reported history, the Board finds that his contentions regarding continuous symptoms since service are not credible, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against this claim.

In summary, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of an in-service TBI and has not at any time during the claims period.  The Board has considered his lay statements, but finds he is not competent to attribute the symptoms he experiences to a TBI.  His reports of continuous symptoms since service are not credible and are outweighed by other evidence in the file.  

Although the record documents migraine headaches, there is no competent evidence of migraine headaches in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  

Moreover, the most probative and persuasive evidence is against a finding that his current headaches and/or cognitive complaints are residuals of a TBI or due to any other in-service event or injury.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a TBI.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




ORDER

Service connection for residuals of a traumatic brain injury, to include headaches, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


